DETAILED ACTION
Claims 1-12 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Regarding claim 6, the phrase “the sensor body comprise injection-moldable plastic” is indefinite as mixing statutory classes. See MPEP 2173.05(p) II. As claimed a step of injection molding is required by these limitations. Such inclusion of a step in a structural claim is not allowed. See MPEP 2173.05(p) II. Specifically, it is unclear if the Applicant intends that the sensor body plastic requires the method step of being injection molded or the structural limitations of the plastic generally capable of being used in an injection molding. 
For the purpose of examination, the structural term “plastic” will be evaluated rather than the step of injection molding. However, positive recitation of the structure Applicant intends to claim is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US Pat. No. 9,802,316 B2, hereinafter Koselka).

Regarding claim 1, Koselka teaches a sensor element (see Fig. 4, all elements), comprising: a supporting body (see Fig. 4, supporting body considered by the Examiner as the vertical side portions of 
Koselka fails to specifically teach that the conductive materials 101b and 102b of Fig. 4 are electrically conducted coatings.
However, Koselka does teach that the conductive materials 101b and 102b may be conductive ink painted on to the desired surface (see col 6, line 23 though col. 7, line 8, discussion of materials 101b and 102b which may include conductive paint).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize an electrically conductive coating for the electrically conductive materials of Fig. 4 as further suggested by Koselka. This is because one of ordinary skill in the art would utilize any of the suggested materials of Koselka depending on the flexibility and/or conductivity of the layers as is known in the art.

Regarding claim 2, Koselka above teaches all of the limitations of claim 1.
Koselka fails to specifically teach that the supporting body is tubular or disciform.
However, Koselka does teach that the transmitter and receiving material may be of any shape, including coiled or spiral wiring shape (see col. 6, line 23 through col. 7, line 8).
Koselka such that if the transmitter and receiving materials have a circular or spiral shape, that the supporting material would have a corresponding tubular shape or disciform shape to support the sensor body. This would ensure proper support of the sensor body while reducing the materials used by matching the shape of the supporting body to the shape of the sensor body. Furthermore, it has been held that changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant. See MPEP 2144.04 (IV-B).

Regarding claim 3, Koselka above teaches all of the limitations of claims 1 and 2.
Koselka fails to specifically teach that the sensor body is tubular or disciform.
However, Koselka does teach that the transmitter and receiving material may be of any shape, including coiled or spiral wiring shape (see col. 6, line 23 through col. 7, line 8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Koselka such that the transmitter and receiving materials have a circular or spiral shape. This would allow for the desired sensing area to be achieved such that there are no dead zones or such that the sensor may be placed around corners as suggested by Koselka (see col. 2, lines 29-39).

Regarding claim 4, Koselka above teaches all of the limitations of claims 1-3.
Furthermore, Koselka teaches that the sensor body closes off an opening of the supporting body (see Fig. 4, sensor body (horizontal portion of 104) closes of an opening of the supporting body (vertical portion of 104) as shown).

Regarding claim 5, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the electrically conductive coating of the first surface and of the second surface of the sensor body extends at least in sections over a first surface and a second surface of the supporting body (see Fig. 4, electrically conductive materials 101b and 102b cover the supporting body (vertical portions of 104) as shown).

Regarding claim 6, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the supporting body and the sensor body comprise injection-moldable plastic (see Fig. 4 and col. 3, line 3-8, supporting body and sensor body comprises plastic; please see claim interpretation of claim 6 under 35 U.S.C. 112(b) above).

Regarding claim 7, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the supporting body and the sensor body have positive-locking elements that are complementary to each other (see Fig. 4, wherein the Examiner interprets that as the supporting body and the sensor body are integrally formed, that the arbitrary surface between the two portions of material have a positive-locking elements in the form of chemical and mechanical bonds).

Regarding claims 8 and 9, Koselka above teaches all of the limitations of claims 1 and 2.
Koselka fails to teach that the supporting body has a flange which faces radially inward; wherein the sensor body extends on both sides of the flange of the supporting body.
Koselka does teach that the supporting body and the sensor body are integrally formed (see Fig. 4, supporting body (vertical portion of 104) and sensor body (horizontal portion of 104) are integrally formed as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the device of Koselka such that the supporting body and sensor body were formed as two separate portions which may be attached to one another via one of well-known mechanisms, e.g. glue, flange, fasteners, etc. This would allow for the sensor body to be replaced without requiring the supporting body to be replaced, therefore saving operational costs. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).

Regarding claim 10, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches that the sensor body has a thickened portion in a transition region to the supporting body (see Fig. 4, supporting body considered the vertical section of 104 that ends at the first turn, therefore specifying that the sensor body (horizontal portion of 104) has a generally increased thickness at the connection to the supporting body).

Regarding claim 11, Koselka above teaches all of the limitations of claim 1.
Furthermore, Koselka teaches contact elements on the supporting body (see Fig. 4, contact elements connected between 101b /102b and processing unit 402), the contact elements being configured to produce a signal-conducting connection of the conductive coatings to a measuring device (see Fig. 4, contact elements connected between 101b /102b and processing unit 402 which forms the signal-conducting connection as shown).

Regarding claim 12, Koselka above teaches all of the limitations of claims 1 and 6.
Koselka fails to specifically teach a method for producing the sensor element according to claim 6, comprising: producing the sensor element in a two-component injection-molding process.
However, Koselka does teach that the sensor elements may comprise plastic (see Fig. 4 and col. 3, line 3-8, supporting body and sensor body comprises plastic).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of producing the sensor element of Koselka via two-component injection-molding process. This allows for the material flexibility and strength to be tailored to the desired specifications as is known in the art of plastic component formation via injection-molding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855